

 


Exhibit 10.1
April 27, 2020            

Ms. Molly Langenstein


Dear Molly:

It is with great pleasure that we offer you the opportunity to continue with
Chico’s FAS, Inc. as our Chief Executive Officer and President (“CEO”). Please
let this letter serve as an offer for this position and your acceptance of that
offer. The following will outline the specifics:

Position:            CEO

Reports to:           Chico’s FAS, Inc.’s Board of Directors (the “Board”)

Start Date:         June 24, 2020


Base Salary:     $1,000,000.00 annually
Position:
In your capacity as CEO, your authority and duties will be commensurate with
those customarily exercised by the chief executive officer of a company. Your
specific duties will be determined by the Board.
You will be expected to devote your full working time to the successful conduct
of the business of Chico’s. Subject to the approval of the Chico’s FAS, Inc.
Board, you may serve on one or more outside boards of directors or trustees for
private companies or organizations.
Incentive Cash Bonus:
Target of 120% of base salary earned during the remainder of the FY20
performance period (June 24, 2020 through January 2021), which is contingent
upon the achievement of corporate financial objectives. For February to June 24,
2020, your annual bonus will be prorated based on your target bonus and
performance in the President, Apparel Group role.


The terms of the bonus, including eligibility, payouts and objectives are
subject to the Management Bonus Plan and may be modified by the Board of
Directors from time to time. All payouts are based on fiscal year business
results and can vary from zero (0) to a maximum of 200% of your target bonus
potential. Bonus is typically paid in March, after the conclusion of the fiscal
year.


Equity Grants: 
Following your commencement of this role, you will receive an equity award. The
award is in addition to the 250,000 equity grant you received in March 2020. The
award is as follows:


Grant Date: July 1, 2020


Grant Amount: 328,125 shares; at a $4 stock price, this is equivalent to
$1,312,500.


Fifty percent of the grant will be awarded as restricted shares. The shares will
vest over a three-year period with one-third of the restricted stock grant
vesting on each anniversary of the grant date.
The balance of the grant (50 percent, based on target amount) will be in the
form of Performance Share Units (“PSUs”). The PSUs will vest on March 1, 2023,
contingent upon the achievement of corporate financial objectives. You will have
the opportunity to earn between 0% and 150% of the target PSUs awarded, with the
actual number of PSUs earned based on the company’s financial performance.


Chico's FAS Inc. · 11215 Metro Parkway · Fort Myers, Florida 33966 · (239)
277-6200

--------------------------------------------------------------------------------



 


All PSUs and RSAs are governed by and subject to the terms and conditions of
Chico’s FAS, Inc.’s 2020 Omnibus Stock and Incentive Plan. You will be eligible
for additional equity awards beginning in March 2021 at the discretion of the
Human Resources, Compensation and Benefits Committee of the Board.
All other aspects of your compensation and benefits remain the same as outlined
in your July 15, 2019 offer letter, except as to any sign-on bonus. The terms of
this offer letter are also subject to the terms of the letter agreement dated
March 31, 2020 agreeing to reduce your base salary by 50% beginning April 5,
2020 until further notice.
Chico’s is an at-will employer. That means that either you or the company are
free to end the employment relationship at any time, with or without notice or
cause. By accepting our offer of employment, you acknowledge the at-will nature
of our relationship. Additionally, you represent that you are not a party to any
agreement that would bar or limit the scope of your employment with us.
Please indicate your acceptance of the above by signing below and returning to
my attention.


Sincerely,
 
/s/ Bonnie Brooks
Bonnie Brooks
Chief Executive Officer and President
Chico’s FAS, Inc.
 


Accepted By:     /s/ Molly Langenstein
    Molly Langenstein


Date:         April 29, 2020




Chico's FAS Inc. · 11215 Metro Parkway · Fort Myers, Florida 33966 · (239)
277-6200